EXHIBIT 10.8


KEYSTONE NAZARETH BANK & TRUST COMPANY
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
1

--------------------------------------------------------------------------------




TABLE OF CONTENTS






Article
 
Page
     
1.0
Name of Plan and Purpose
1
     
2.0
Eligibility
1
     
3.0
Participation
2
     
4.0
Benefits
2
     
5.0
Funding
2
     
6.0
Contributions
2
     
7.0
Vesting
3
     
8.0
Distributions of Benefits
3
     
9.0
Beneficiary Designation
5
     
10.0
Claims Procedures
5
     
11.0
Administration
7
     
12.0
Amendment and Termination
7
     
13.0
Miscellaneous
8
     




--------------------------------------------------------------------------------


KEYSTONE NAZARETH BANK & TRUST COMPANY
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


1.0           Name of Plan and Purpose


1.1
This Amended and Restated Supplemental Executive Retirement Plan (“Plan”) of
Keystone Nazareth Bank & Trust Company (the “Bank”) is adopted effective as of
November 15, 2007 (the “Effective Date”).  The Plan as amended and restated
shall in all respects be subject to the provisions set forth herein.  The Plan
was originally established by the Bank effective as of December 22, 1997 for the
purpose of permitting certain executives who participate in the Bank Retirement
Plan (the “Pension Plan”) to receive retirement benefits pursuant to this Plan
in excess of the limitations imposed by the Tax Reform Act of 1986, including
Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as amended,
and any regulations relating thereto (the “Code”).

 
1.2
The Plan was frozen effective as of December 31, 2005 (the “Plan Freeze
Date”).  Effective as of the Plan Freeze Date, (a) no Employee not already a
Participant shall be eligible to become a Participant in the Plan, (b) the
Required Annual Contribution Amount shall not include any compensation received
by a Participant on or after the Plan Freeze Date, and (c) after the Plan Freeze
Date, a Participant’s Plan Benefit Amount and a Participant’s Plan Account will
not increase for purposes of determining the amount of the benefit payable under
the Plan.

 
1.3
This Plan is being amended and restated to comply with the requirements of
Section 409A of the Code, including the guidance issued to date by the Internal
Revenue Service (the “IRS”) and the final regulations issued by the IRS in April
2007.  No benefits payable under this Plan shall be deemed to be grandfathered
for purposes of Section 409A of the Code.



1.4
The Plan shall at all times be characterized as a “top hat” plan of deferred
compensation maintained for a select group of management or highly compensated
employees, as described under Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended, and any regulations
relating thereto (“ERISA”).  The Plan has been and shall continue to be operated
in compliance with Section 409A of the Code.  The Plan is an unfunded plan for
tax purposes.  The provisions of the Plan shall be construed to effectuate such
intentions.



1.5
Accordingly, the Bank hereby adopts this amended and restated Plan pursuant to
the terms and provisions set forth below:



2.0
Eligibility



2.1
Eligibility under this Plan is restricted to employees (“Participants”) of
Keystone Savings Bank (the “Bank”) (a) who were employed by the Bank on January
1, 1987; (b) who participated in the Pension Plan on that date under the terms
of the Pension Plan; (c) whose benefits under the Pension Plan were on December
22, 1997 or thereafter adversely affected by the amendments made to the Pension
Plan pursuant to the Tax Reform Act of 1986; and (d) who were approved by the
Retirement Plan Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Bank to be Participants in the Plan.


--------------------------------------------------------------------------------



3.0
Participation



3.1
Employees who were eligible to participate in this Plan on December 22, 1997
became Participants in this Plan as of that date.



3.2
Employees who become eligible to participate in this Plan after December 22,
1997 will become Participants in this Plan as of the first day of the calendar
year in which they become eligible, provided that no new Participants will be
added to the Plan after December 31, 2005.



4.0
Benefits



4.1
The benefits to which a Participant will be entitled under this Plan will be
equal to the balance in the Participant's Plan Account in the Deferred
Compensation Trust established under Article 5.0 herein.



5.0
Funding



5.1
The Bank will make pro rata quarterly cash contributions of each Plan year's
Required Annual Contribution Amount (determined under Article 6.0 herein) for
the benefit of each Participant to a trust established under a separate trust
agreement which is referred to herein as the “Deferred Compensation Trust.” The
Trustees of the Deferred Compensation Trust will receive each quarterly cash
contribution and allocate it to the separate account of each Participant
established and maintained under the Deferred Compensation Trust for the benefit
of each Participant (the “Participant's Plan Account”) to be held or invested as
provided in the Deferred Compensation Trust Agreement.



5.2
To fund its obligations under the Plan, the Bank has formed a Deferred
Compensation Trust.  A Participant shall have no right to demand the transfer to
him of stock or other assets from the Bank, or from the Deferred Compensation
Trust.  Any assets held in the Deferred Compensation Trust may be distributed to
a Participant in payment of part or all of the Bank’s obligations under the
Plan.  The right of a Participant or his designated beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Bank, and neither the Participant nor a designated beneficiary shall have
any rights in or against any specific assets of the Bank.



6.0
Contributions



6.1
An actuary, engaged by the Bank, will periodically compute the Required Annual
Contribution Amount in respect of each Participant. The Required Annual
Contribution Amount will be determined by the actuary as the amount required to
fund the Participant's “Plan Benefit Amount.” The Plan Benefit Amount will be an
amount equal to the excess of the monthly pension benefit that would be provided
to the Participant under the Pension Plan if the amendments to the Pension Plan
required pursuant to the Tax Reform Act of 1986 had not been made over the
monthly pension benefit determined by the actuary to be payable under the
Pension Plan.


2

--------------------------------------------------------------------------------



6.2
Except as provided in Section 6.3 herein, in determining the Plan Benefit Amount
of each Participant and the Required Annual Contribution Amount, the actuary
will employ the same assumptions and methods employed to calculate annual
contributions required under the Pension Plan.



6.3
In determining the assets available in the Deferred Compensation Trust to pay
Plan Benefit Amounts, the actuary will assume that contributions to the Deferred
Compensation Trust will increase at the assumed rates of return used by the
actuary for the Pension Plan for the same periods of time. The actuary will also
assume that Plan Benefit Amounts are to be funded ratably over the expected
future service period of each Participant from the date of calculation to the
Participant's Normal Retirement Date under the Pension Plan.



7.0
Vesting



7.1
Participants vest in their benefits under this Plan in the same manner as they
vest in their benefits under the Pension Plan.



8.0
Distributions of Benefits



8.1
The vested balance in a Participant's Plan Account will be distributed at the
earlier of the following events: (1) the Participant death, or (2) the first day
of the month following the lapse of six months after the Participant’s
Separation from Service (as defined in Section 8.8) for any reason other than
death.  The vested portion of amounts credited to a Participant’s Plan Account
shall be distributed to a Participant at the time and in the manner indicated on
the Participant’s payment election form (a copy of which is attached as Appendix
A).  The form of benefit payment may be in a single lump sum payment or in
periodic installment payments (no more frequently than monthly) for up to ten
years, as specified on a Participant’s payment election form.  If the benefits
are to be paid in installments, the first installment shall be paid on or as
soon as practicable following the death of the Participant or on the first day
of the month following the lapse of six months after the Separation from
Service, and all subsequent payments shall be paid on the anniversary date of
the first payment.



8.2
Any payment elections made by a Participant before January 1, 2005 shall
continue in effect until such time as the Participant makes a subsequent payment
election pursuant to Section 8.3 below and such payment election becomes
effective as set forth below.  If no payment election was previously made, then
the current payment election shall be deemed to be a lump sum payment as of the
first day of the month following (a) the lapse of six months after a Separation
from Service, except as set forth in Sections 8.5 and 8.6 below, or (b) the date
the Participant dies.




3

--------------------------------------------------------------------------------



8.3
On or before December 31, 2008, if a Participant wishes to change his payment
election, the Participant may do so by completing a payment election form
approved by the Bank, provided that any such election (1) must be made at least
12 months before the date on which benefit payments are scheduled to commence,
(2) must be made before the Participant has a Separation from Service or dies,
(3) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Bank, (4) does not cause a payment that
would otherwise be made in the year of the election to be delayed to a later
year, and (5) does not accelerate into the year in which the election is made a
payment that is otherwise scheduled to be made in a later year.



8.4
A Participant may not change his payment election on or after January 1, 2009.



8.5
In the event a Participant fails to designate a beneficiary or beneficiaries in
accordance with Section 9.1 herein, and such Participant dies prior to the
payout of the entire amount of the Participant's Plan Account balance, the
Participant's then remaining Plan Account balance will be paid out in a lump sum
to the deceased Participant's estate within sixty (60) days following the date
of death.



8.6
In the event a Designated Beneficiary dies after the Participant but prior to
the payout of the entire amount of the Participant's Plan Account Balance and no
living alternate beneficiary is then found by the Committee to become the
Designated Beneficiary in accordance with Section 9.1 herein, the Participant's
then remaining Plan Account balance allocable to the deceased Designated
Beneficiary will be paid out in a lump sum to the deceased Designated
Beneficiary's estate within sixty (60) days following the death of the
Designated Beneficiary.



8.7
Distributions to Participants will be made net of any required tax withholdings.



8.8
“Separation from Service” means a termination of a Participant’s services
(whether as an employee or as an independent contractor) to KNBT Bancorp, Inc.
(the “Corporation”) and the Bank for any reason. Whether a Separation from
Service has occurred shall be determined in accordance with the requirements of
Section 409A of the Code based on whether the facts and circumstances indicate
that the Corporation, the Bank and the Participant reasonably anticipated that
no further services would be performed after a certain date or that the level of
bona fide services the Participant would perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period.

 

4

--------------------------------------------------------------------------------



9.0
Beneficiary Designation



9.1
Each Participant will be entitled to designate one or more beneficiaries and one
or more successive alternate beneficiaries to be the Participant's Designated
Beneficiary under this Plan. Such designation will be made by notice in writing
to the Chairman (or any member of the Board if no such office is then
constituted) naming the beneficiaries and the successive alternate beneficiaries
to be the Designated Beneficiary under this Plan. Such designation may be
revoked or amended at any time by a Participant by notice similarly given.



10.0
Claims Procedures



10.1
This Article is based on final regulations issued by the Department of Labor and
published in the Federal Register on November 21, 2000 and codified at 29 C.F.R.
Section 2560.503-1.  If any provision of this Article conflicts with the
requirements of those regulations, the requirements of those regulations will
prevail.



10.2
The Participant or any beneficiary who believes he or she is entitled to any
benefit under the Plan (a “Claimant”) may file a claim with the Bank.  The Bank
shall review the claim itself or appoint an individual or an entity to review
the claim.



(a)  Initial Decision.  The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Bank or appointee of the Bank prior to
the end of the ninety (90) day period stating that special circumstances require
an extension of the time for decision, with such extension not to extend beyond
the day which is one hundred eighty (180) days after the day the claim is filed.


(b)  Manner and Content of Denial of Initial Claims.  If the Bank denies a
claim, it must provide to the Claimant, in writing or by electronic
communication:


(i)  
The specific reasons for the denial;



(ii)  
A reference to the provision of the Plan upon which the denial is based;



(iii)  
A description of any additional information or material that the Claimant must
provide in order to perfect the claim;



(iv)  
An explanation of why such additional material or information is necessary;



(v)  
Notice that the Claimant has a right to request a review of the claim denial and
information on the steps to be taken if the Claimant wishes to request a review
of the claim denial; and



(vi)  
A statement of the Participant’s right to bring a civil action under Section
502(a) of ERISA following a denial on review of the initial denial.


5

--------------------------------------------------------------------------------



10.3           Review Procedures


(a)  Request For Review.  A request for review of a denied claim must be made in
writing to the Bank within sixty (60) days after receiving notice of
denial.  The decision upon review will be made within sixty (60) days after the
Bank’s receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision will be rendered not
later than one hundred twenty (120) days after receipt of a request for
review.  A notice of such an extension must be provided to the Claimant within
the initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision.


The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Bank.  The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.


(b)  Manner and Content of Notice of Decision on Review.  Upon completion of its
review of an adverse claim determination, the Bank will give the Claimant, in
writing or by electronic notification, a notice containing:


(i)  
its decision;



(ii)  
the specific reasons for the decision;



(iii)  
the relevant provisions of the Plan on which its decision is based;



(iv)  
a statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the Bank’s files which is relevant to the Claimant’s claim for
benefits;



(v)  
a statement describing the Claimant’s right to bring an action for judicial
review under Section 502(a) of ERISA; and



(vi)  
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the Claimant upon request.




6

--------------------------------------------------------------------------------



10.4
For purposes of the time periods specified in this Article, the period of time
during which a benefit determination is required to be made begins at the time a
claim is filed in accordance with the procedures herein without regard to
whether all the information necessary to make a decision accompanies the
claim.  If a period of time is extended due to a Claimant’s failure to submit
all information necessary, the period for making the determination shall be
tolled from the date the notification is sent to the Claimant until the date the
Claimant responds.



10.5
If the Bank fails to follow the claims procedures required by this Article, a
Claimant shall be deemed to have exhausted the administrative remedies available
under the Plan and shall be entitled to pursue any available remedy under
Section 502(a) of ERISA on the basis that the Plan has failed to provide a
reasonable claims procedure that would yield a decision on the merits of the
claim.  A Claimant’s compliance with the foregoing provisions of this Article is
a mandatory requisite to a Claimant’s right to commence any legal action with
respect to any claims for benefits under the Plan.



10.6
Notwithstanding anything in this Plan to the contrary, the Bank may determine,
in its sole and absolute discretion, to review any claim for benefits submitted
by a Claimant under this Agreement.



11.0
Administration



11.1
This Plan will be administered by the Committee which will have the sole
discretion to interpret the Plan provisions, make rules and regulations
pertaining to its administration and decide all questions arising in connection
with its administration, all of which shall be binding upon the Bank, the
Participants, the Designated Beneficiaries and all persons claiming through
them.



11.2
No member of the Committee or the Board or employee of the Bank will be liable
to the Bank, any Participant, any Designated Beneficiary or any person claiming
rights under the Plan through the Bank, a Participant or a Designated
Beneficiary for any act or failure to act which is done (or not done as the case
may be) in good faith.



11.3
All expenses of administering the Plan will be borne by the Bank.



12.0
Amendment and Termination



12.1
The Board reserves the right to amend or terminate the Plan at any time, except
that no such amendment will affect the benefits or rights to which any
Participant became entitled prior to such amendment or termination.  A
termination of the Plan will not be a distributable event, except in the three
circumstances set forth in Section 12.2 below.




7

--------------------------------------------------------------------------------



12.2
Under no circumstances may the Plan permit the acceleration of the time or form
of any payment under the Plan prior to the payment events specified herein,
except as provided in this Section 12.2.  The Bank may, in its discretion, elect
to terminate the Plan in any of the following three circumstances and accelerate
the payment of the entire unpaid balance of the Participant’s vested benefits as
of the date of such payment in accordance with Section 409A of the Code:



(i)  
the Plan is irrevocably terminated within the 30 days preceding a Change of
Control and (1) all arrangements sponsored by the Bank and/or the Corporation
that would be aggregated with the Plan under Treasury Regulation
§1.409A-1(c)(2) are terminated, and (2) all Participants in the Plan and all
participants under the other aggregated arrangements receive all of their
benefits under the terminated arrangements within 12 months of the date the Bank
and/or the Corporation irrevocably take all necessary action to terminate the
Plan and the other aggregated arrangements;



(ii)  
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Bank and/or the Corporation and (1) all
arrangements sponsored by the Bank and/or the Corporation that would be
aggregated with the Plan under Treasury Regulation 1.409A-1(c) if a Participant
participated in such arrangements are terminated, (2) no payments are made
within 12 months of the date the Bank and/or the Corporation take all necessary
action to irrevocably terminate the arrangements, other than payments that would
be payable under the terms of the arrangements if the termination had not
occurred; (3) all payments are made within 24 months of the date the Bank and/or
the Corporation take all necessary action to irrevocably terminate the
arrangements; and (4) the Bank and/or the Corporation do not adopt a new
arrangement that would be aggregated with the Plan under Treasury Regulation
1.409A-1(c) if a Participant participated in both arrangements, at any time
within three years following the date the Bank and/or the Corporation take all
necessary action to irrevocably terminate the Plan; or



(iii)  
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in the Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.



13.0
Miscellaneous



13.1
Any reference herein to any statute will be interpreted to include reference to
any successor statute. Any reference herein to any office, officer, committee or
board will be interpreted to include reference to any successor office, officer,
committee or board. Any reference herein to the Bank will include reference to
any successor to the Bank.


8

--------------------------------------------------------------------------------



13.2
The Plan Year upon which the books and records of account of this Plan will be
maintained will coincide with the plan year of the Pension Plan.



13.3
Participation in this Plan shall not provide any Participant with the right to
remain in the employment of the Bank or the right to continue to serve as a
trustee of the Bank.

 
13.4
To the extent the enforcement or interpretation of this Plan is not preempted by
ERISA but is dependent upon state law, the laws of the Commonwealth of
Pennsylvania, not including its conflict of laws provisions, shall govern.



13.5
Captions and headings appearing herein are for convenient reference only.  The
text of this Plan shall control.



IN WITNESS WHEREOF, Keystone Nazareth Bank & Trust Company has caused this Plan
to be duly executed on this 15th day of November 2007.





               
KEYSTONE NAZARETH BANK
     
& TRUST COMPANY
               
BY:
       
Name:
Jeffrey P. Feather
     
Title:
Chairman of the Board




9

--------------------------------------------------------------------------------


